         Case 1:20-cv-04260-JGK Document 78 Filed 07/29/20 Page 1 of 1




                                                July 29, 2020

VIA CM/ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       RE:     State of New York, et al. v. U.S. Department of Education, et al.,
               No. 1:20-cv-4260-JGK (S.D.N.Y.)

Dear Judge Koeltl:

        In preparation for the oral argument in this case scheduled for July 31, 2020, Plaintiffs
the State of New York and the Board of Education for the City School District of the City of
New York identified a misstatement in their opening Memorandum of Law (“Brief”) [ECF No.
19], and write to notify this Court of the error.

        In the Brief, Plaintiffs inadvertently stated that SUNY Downstate Health Sciences
University’s hospital was “currently” a COVID-only site. Br. at 14. In fact, the hospital’s
designation as a COVID-only facility, which went into effect on March 28, 2020, was lifted by
Governor Cuomo on June 5, 2020. See Statement on University Hospital of Brooklyn
Designated by Governor Cuomo as a COVID-19 Only Facility (Mar. 28, 2020),
https://www.downstate.edu/news_releases/2020/03-28-2020.html; A Message From President
Riley and University Hospital of Brooklyn Interim Managing Director Patricia Winston About
UHB Suspension As COVID-19 Only Facility (June 8, 2020),
https://www.downstate.edu/news_releases/2020/06-08-2020.html. The declaration of Victoria
A. Ajibade [ECF No. 20-17], which Plaintiffs cited, Br. at 14, does not contain the error.

                                                Sincerely,

                                                /s/ Joseph Wardenski
                                                Joseph Wardenski, Senior Trial Counsel
                                                Office of the New York State Attorney General
                                                28 Liberty Street
                                                New York, NY 10005
                                                Phone: (212) 416-8441
                                                Joseph.Wardenski@ag.ny.gov

                                                Attorney for Plaintiff the State of New York
